DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 11/11/2020 are acknowledged.  Claim 1 is amended; claim 3 is canceled; claims 1-2 and 4-12 are pending; claims 10-12 are withdrawn; claims 1-2 and 4-9 will be examined on the merits.

Claim Rejections - 35 USC § 103
The rejection of claims 1-2 and 4-9 under 35 U.S.C. § 103(a) over Sunaga et al., US 2012/0156448 (cited on IDS, 9/28/2017; herein “Sunaga”), DeSimone et al., US 8263129, issued 9/11/2012 (cite A, PTO-892, 9/29/2020; herein “DeSimone”) and Shirasu et al., US 2005/0153438 (cite B, PTO-892, 9/29/2020; herein “Shirasu”) in light of NPL document “Diameter of embryonic stem cell - Human Homo sapiens”, 2013 (cite U, PTO-892, 11/1/2019), Gao, 1998 (cite V, PTO-892, 11/1/2019; herein “Gao”) and Io et al., JP 2007-177046 (cited on IDS, 9/28/2017; herein “Io”) as set forth at pp. 3-11 of the previous Office Action, is withdrawn in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga et al., US 2012/0156448 (cited on IDS, 9/28/2017; herein “Sunaga”), DeSimone et al., US 8263129, issued 9/11/2012 (cite A, PTO-892, 9/29/2020; herein “DeSimone”) and Hase, US 2010/0184182 (cite A, attached PTO-892; herein “Hase”) in light of NPL document “Diameter of embryonic stem cell - Human Homo sapiens”, 2013 (cite U, PTO-892, 11/1/2019), Gao, 1998 (cite V, PTO-892, 11/1/2019; herein “Gao”) and Io et al., JP 2007-177046 (cited on IDS, 9/28/2017; herein “Io”).
Sunaga teaches a fluorine-containing cyclic olefin polymer substrate comprising (A) a fluorine-containing cyclic olefin polymer containing a repeating structural unit represented by the general formula (1) and having a fluorine atom content rate of 40 to 75% by mass; (B) a photocurable compound; and (C) a photocuring initiator (Abst.; [0017-9]), wherein formula (1) is the same as Formula (1) of instant claim 1.  Sunaga teaches that the fluorine-containing cyclic olefin polymer substrate is a resin molding product having a fine pattern over its surface [0001-2] wherein the pattern has a convex portion and a concave portion, in which the width of the convex portion and/or the concave portion is from 10 nm to 50 µm ([0063], [0614-5]) wherein the substrate can be used as a biochip or a microreactor chip [0002], i.e. a medical instrument, wherein the width between convexities (center-to-center) of the convex-concave structure is 20 nm to 100 µm (i.e. the width of the repeating structure of a convex portion and a concave portion which each can be 50 µm).  Sunaga teaches that the mass ratio of the fluorine-containing cyclic olefin polymer and the photocurable compound (fluorine-containing cyclic olefin polymer/photocurable compound) in the fluorine-containing cyclic olefin 
Although Sunaga teaches using the fluorine-containing cyclic olefin polymer substrates as a medical instrument, e.g. as a biochip or as a microreactor chip, Sunaga doesn’t specifically recite that the medical instrument is for culturing cells in the form of a bag, tube, petri dish, multi-well plate or flask; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the medical instrument of Sunaga to be produced in the form of a bag, tube, petri dish, multi-well plate or flask for culturing cells over the combined teachings of DeSimone and Hase.
Like Sunaga, DeSimone teaches patterned substrates comprised of fluorinated polymers (Abst.) wherein the patterned substrate material comprises a fluoroolefin material, a fluorinated thermoplastic elastomer, or a polymer formed from a fluorinated monomer or fluorinated oligomer that can be polymerized or crosslinked by a metathesis polymerization reaction (col. 6, ll. 50-58; col. 11, ll. 43-51; col. 16, ll. 8-16; col. 26, ll. 39-47) wherein the metathesis polymerization is performed wherein the fluorinated monomer or oligomer comprises a functionalized cyclic olefin (col. 13, ll. 16-21; col. 17, ll. 46-51; col. 28, ll. 22-26).  DeSimone teaches that the patterned 
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the medical instrument taught by Sunaga can be produced in a form for culturing cells on the fluorinated cyclic olefin polymeric substrate produced by metathesis reactions of fluorinated monomers which are cyclic olefins taught by Sunaga because DeSimone teaches using substrates comprised of fluorinated cyclic olefin polymeric substrates produced by metathesis reactions of fluorinated monomers which are cyclic olefins as scaffolds for cells and for seeding and culturing cells on the substrates, i.e. as cell culture vessels which are medical instruments.
Although DeSimone teaches patterned substrates comprising raised lines (col. 8, ll. 30-32, Fig. 30, i.e. a convex-concave surface), DeSimone does not teach that the width between convexities is between 100 – 1000 µm nor does DeSimone specify that the cell culture vessels (medical instruments which serve as scaffolds for seeding and culturing cells) constructed of fluorinated cyclic olefin polymeric substrates produced by metathesis reactions of fluorinated monomers which are cyclic olefins are in the shape of a tube. However, a person of ordinary skill in the art at the time of filing would have found it obvious for the scaffolds for seeding and culturing cells constructed of fluorinated cyclic olefin polymeric substrates (cell culture vessels) to be in the shape of 
Hase teaches a medical instrument, a cell culture vessel, for proliferating cells comprising a bottom cell contacting surface of the culture vessel comprises a convex-concave surface wherein the cells proliferate on the medical instrument and adhere to each other but do not adhere or attach to the convex-concave surface (Abst.; [0061], [0079], [0016], [0021], [0059], [0088-92], [0097], [0100], [0103], Figs. 4-5) wherein the surface can comprise a fluorinated resin [0064] wherein the culture vessel can be a centrifuge tube ([0097], [0100], [0103]).  In addition, the convex-concave surface which permits the easy detachment of the proliferated cells can be parallel raised lines with a width of 200 µm and intervals between the lines of 300 µm [0106].
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the medical instrument taught by Sunaga to be produced in the form of a tube for culturing cells with a convex-concave surface wherein the width between the convexities is 300 µm because DeSimone teaches that fluorinated polymeric substrates, like the substrate taught by Sunaga, can be used for producing medical instruments for culturing cells and because Hase teaches that cell culture vessels in the shape of a tube constructed from a fluorine resin comprising a convex-concave surface on the bottom of the tube can be used in methods for proliferating the cells wherein the proliferated cells are easily and gently detached from the medical instrument by pipetting ([0088], [0097], [0100], [0103]); therefore, the medical instruments of claims 1-2 and 5-6 are prima facie obvious.
are capable of the intended uses recited in the claims.
Independent claim 1 recites the intended use of contacting the surface of the substrate provided with a convex-concave surface with cells wherein the maximum diameter of the contacted cells is L2 wherein the ratio of L1/L2 is 1 to 300 wherein L1 is the width between convexities formed by the convex-concave structure and is 10 – 1000 µm.  Hence, the maximum diameter of the cells in the recited intended use is 10 – 1000 µm ÷ 1 - 300 = 33 nm to 1 mm (10 µm ÷ 300 = 33 nm; 1000 µm ÷ 1 = 1000 µm)).  Most eukaryotic cells have a maximal diameter within the range of 33 nm to 1 mm, as evidenced by NPL document “Diameter of embryonic stem cell - Human Homo sapiens” and Gao.
Gao teaches that the diameter of hematopoietic stem cells are ~ 7.1 to 9.9 µm depending on sizing technique (Abst.) and “Diameter of embryonic stem cell - Human Homo sapiens” teaches that human embryonic stem cells are 12-13 µm in diameter (p. 2); hence, the intended use of contacting the surface of the substrate provided with a convex-concave surface with cells wherein the maximum diameter of the contacted cells is L2 wherein L2 is 33 nm to 1 mm would clearly encompass contacting the surface of the substrate with stem cells because they are around a tenth of the maximal diameter for L2.  Hence, the medical instrument taught by Sunaga would be capable of being used in the intended uses with at least hematopoietic or embryonic stem cells.
is capable of performing the intended uses of proliferating cells wherein the cells do not adhere to or attach to the one surface provided with the convex-concave structure.  Thus, as set forth on p. 7 above, claims 1-2 and 5-6 are prima facie obvious over Sunaga in view of DeSimone and Hase.
is used for culturing cells in contact with the one surface” in claim 7, “wherein the cultured cells from the cells float and proliferate while forming a group of growing cells selected from cell sheets, spheroids, or colonies” in claim 8, “wherein a group of growing cells is liberated by a buffer solution and detached from the one surface” in claim 9) do not further define the structure of the medical instrument itself.  As described above, the surface of the medical instrument made obvious by Sunaga in view of DeSimone and Hase would have the same properties as the claimed surface of the medical instrument because it is made into the same structure (convex-concave structure wherein the width between convexities of the convex-concave structure is 300 µm) with the same material (a fluorine-containing cyclic olefin polymer containing a structural unit represented by General Formula (1)); hence, the medical instrument taught by Sunaga would be capable of culturing cells in contact with the one surface, wherein the cultured cells from the cells float and proliferate while forming a group of growing cells selected from cell sheets, spheroids, or colonies and wherein a group of growing cells is liberated by a buffer solution and detached from the one surface.  
As discussed above, Hase teaches that cells proliferate on the convex-concave surface and are easily and gently detached from the medical instrument by pipetting ([0088], [0097], [0100], [0103]); hence, the medical instrument made obvious by Sunaga in view of DeSimone and Hase is capable of performing the intended uses of culturing cells in contact with the one surface, wherein the cultured cells from the cells float and proliferate while forming a group of growing cells selected from cell sheets, spheroids, or colonies and wherein a group of growing cells is liberated by a buffer solution and prima facie obvious over Sunaga in view of DeSimone and Shirasu.
Note: Limitations of a claim that are drawn to intended use recitations do not further define the structure of the substrate itself.  Apparatus claims cover what a device is, not what a device does.  See MPEP 2114 II.  “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was ‘for mixing flowing developer material’ and the body of the claim recited ‘means for mixing ..., said mixing means being stationary and completely submerged in the developer material’. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).”
Regarding claim 4, Sunaga does not state what the water contact angle of the surface is; however, the surface of the medical instrument in Sunaga is composed of a fluorine-containing cyclic olefin polymer containing the structural unit represented by General Formula (1) which has a water contact angle of 80-100 ° as evidenced by Io.
Io teaches fluorine-containing cyclic olefin polymer substrates (films or lens) made from fluorine-containing cyclic olefin repeating structure units which meet Formula (1) in instant claim 1 (Io, claim 1, [0013]) when n=0 and x is carbon.  Io teaches that the 
Thus, the water contact angle of the surface of the medical instrument made obvious by Sunaga in view of DeSimone and Hase composed of a fluorine-containing cyclic olefin polymer containing the structural unit represented by General Formula (1) would have a water contact angle of 70 to 160° as evidenced by Io; hence, claim 4 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered and are partially persuasive.  Arguments regarding the rejection of claims 1-2 and 4-9 under 35 U.S.C. § 103(a) over Sunaga et al., US 2012/0156448 (cited on IDS, 2/8/2017; herein “Sunaga”), DeSimone et al., US 8263129, issued 9/11/2012 (cite A, PTO-892, 9/29/2020; herein “DeSimone”) and Shirasu et al., US 2005/0153438 (cite B, PTO-892, 9/29/2020; herein “Shirasu”) in light of NPL document “Diameter of embryonic stem cell - Human Homo sapiens”, 2013 (cite U, PTO-892, 11/1/2019), Gao, 1998 (cite V, PTO-892, 11/1/2019; herein “Gao”) and Io et al., JP 2007-177046 (cited on IDS, 2/8/2017; herein “Io”) are presented on pp. 6-9 of the Applicant’s Response.  Applicants persuasively argue that Sunaga does not teach a width between convexities of the convex-concave structure of 100 – 1000 µm.
The prior Office action interpreted the width between convexities in the repeating convex-concave structure to be the center-to-center distance between convexities 
The rejection set forth above fully addresses the amended claims.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/Michelle F. Paguio Frising/           Primary Examiner, Art Unit 1651